DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
Finality
Applicant's request for reconsideration of the finality of the rejection of the last Office action is persuasive and, therefore, the finality of that action is withdrawn.
Claim Status
Claims 1 and 3 – 18 are pending.  Claim 2 has been cancelled.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3 – 12, 14 – 15 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (DE 10 2009 022 591 A1) as cited by Applicant in view of Barretta et al. (U. S. Patent Publication No. 2016/0332599 A1).
Regarding Independent Claim 1, Mayer teaches a windshield wiper system (Fig. 1) comprising a windshield wiper (windshield wiper, 1) having a wiper blade (wiper blade, 6) with a near end (Annotated Fig. 2) and a far end (Annotated Fig. 2), the windshield wiper system (Fig. 1) being configured for performing a relative rotation of the wiper blade (6) between the far end (Annotated Fig. 2) and the near end (Annotated Fig. 2) of the wiper blade (6; Fig. 1), wherein a mechanism applying a force to the far end (Annotated Fig. 2) during a sweeping motion of the windshield wiper (1) bends the far end of the wiper blade (6) relative to the near end (Annotated Fig. 2; Paragraph [0022]).  
.  

    PNG
    media_image1.png
    247
    642
    media_image1.png
    Greyscale


Barretta, however, teaches a windshield wiper system (Fig. 1) comprising a windshield wiper (Fig. 1) having a wiper blade (wiper blade, 110) and a mechanism applying a torque (actuator; Abstract) to the far end during a sweeping motion of the windshield wiper (Fig. 3a-3c) twists the far end of the wiper blade (110) relative to the near end (Fig. 3a-3c).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include a mechanism applying a torque to the far end during a sweeping motion of the windshield wiper twists the far end of the wiper blade relative to the near end, as taught by Barretta, to provide a device where the blade is securely installed in the device, to provide a wiper that moves the arm to compensate for the curvature of the windscreen, maintaining a more even pressure between the wiper blade and the windscreen.
Regarding Claim 3, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the mechanism is configured to perform the relative rotation of the wiper blade (6) regardless of whether the wiper blade (6) is in contact with a windshield (window, 2; Paragraph [0022]).  
Regarding Claim 4, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the mechanism (Fig. 2) comprises a stationary cam block (Fig. 2) having a cam profile (eccentric, 12), and an actuator arm (part, 10.1) moving along the cam profile (12) with the sweeping motion of the windshield wiper (1), wherein the cam profile (12) is shaped to pivot the actuator arm (10.1) in laterally outer ranges of the sweeping motion (Paragraph [0022]).  
Regarding Claim 5, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the actuator arm (10.1) is fixedly attached to a flexible rod (10.2 and 10.3) extending to the far end (Annotated Fig. 2) of the wiper blade (1) and the flexible rod (10.2 and 10.3) is connected to the far end of the wiper blade (6; Fig. 2).  
Regarding Claim 6, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the flexible rod (10.2 and 10.3) is bendable (paragraph [0020]; Figs. 2 and 3) and withstands twisting under a torque applied by the actuator arm (10.1; Figs. 2 and 3), wherein the actuator arm (10.1), by pivoting about a pivot angle, causes the flexible rod (10.2 and 10.3) to rotate at the far end of the wiper 
Regarding Claim 7, Mayer, as modified, teaches the windshield wiper system (Fig. 1) further comprising a wiper arm (wiper arm, 5) configured to move the wiper (1) in the sweeping motion (Fig. 1), wherein the flexible rod (10.2 and 10.3) is rotatably supported by bearings (sliding guide, 14) disposed on the wiper arm (5).  
Regarding Claim 8, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the wiper blade (6) has a tilt determined by the wiper arm (5; Figs. 2 and 3), wherein only the far end (Annotated Fig. 2) of the wiper blade (6) is twisted relative to the tilt determined by the wiper arm (5; Fig. 3) and wherein the near end (Annotated Fig. 2) of the wiper blade (6) maintains the tilt determined by the wiper arm (5; Fig. 2).  
Regarding Claim 9, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the wiper arm (5) is composed of a short arm section (5.1) and a long arm section (5.2), the long arm section (5.2) being longer than the short arm section (5.1; Fig. 2), wherein the long arm section (5.2) is disposed between the short arm section (5.1) and the wiper blade (6; Fig. 2).  
Regarding Claim 10, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the long arm section (5.2) and the short arm section (5.1) are connected via a hinge (Annotated Fig. 2).  
Regarding Claim 11, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the hinge is a living hinge (Annotated Fig. 2).  
Regarding Claim 12, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein a tension spring acting between the long arm section (5.2) and the short arm section (5.1) biases the long arm section (5.2) toward a vehicle windshield (2) in an installed configuration (Paragraph [0020]).  
Regarding Claim 14, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the flexible rod (10.2 and 10.3) is composed of a plurality of connected parts (Fig. 2), wherein a universal joint connects two of the connected parts with each other (Paragraph [0020]).  
Regarding Claim 15, Mayer, as modified, teaches the windshield wiper system (Fig. 1) further comprising an end cap (bearing, 13) into which the flexible shaft (wiper shaft, 3) is non-rotatably inserted 
Regarding Claim 18, Mayer, as modified, teaches the windshield wiper system (Fig. 1) wherein the end cap (13) is secured to the flexible shaft (3) via a fastener (Paragraph [0021). 

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Mayer (DE 10 2009 022 591 A1) as cited by Applicant in view of Barretta et al. (U. S. Patent Publication No. 2016/0332599 A1) and Folberth et al. (U.S. Patent No. 1,695,326).
 Regarding Claim 5, Mayer, as modified, teaches all of the elements of claim 4 as discussed above. 
Mayer does not explicitly teach the windshield wiper system further comprising a wiper blade holder extending from the near end of the wiper blade to the far end of the wiper blade, the wiper blade holder being connected to the wiper arm at a wiper blade mount between the near end and the far end of the wiper blade, wherein the wiper blade holder includes a sleeve extending between the wiper blade mount and the far end of the wiper blade, and wherein the flexible rod extends through the sleeve with sufficient play to rotate inside the sleeve.  
Folberth, however teaches the windshield wiper system (Fig. 2) further comprising a wiper blade holder (7/11) extending from the near end of the wiper blade (Fig. 2) to the far end of the wiper blade (Fig. 2), the wiper blade holder (7/11) being connected to the wiper arm (5) at a wiper blade mount between the near end and the far end of the wiper blade (Fig. 2), wherein the wiper blade holder (7/11) includes a sleeve (Fig. 2) extending between the wiper blade mount and the far end of the wiper blade (8; Fig. 2), and wherein the flexible rod (16) extends through the sleeve (7/11) with sufficient play to rotate inside the sleeve (7/11; Fig. 2).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include a wiper blade holder extending from the near end of the wiper blade to the far end of the wiper blade, the wiper blade holder being connected to the wiper arm at a wiper blade mount between the near end and the far end of the wiper blade, wherein the wiper blade holder includes a sleeve extending between the wiper blade mount and the far end of the wiper blade, and wherein the flexible rod extends through the sleeve with sufficient play to rotate inside the sleeve, as .

Claims 16 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Mayer (DE 10 2009 022 591 A1) as cited by Applicant in view of Barretta et al. (U. S. Patent Publication No. 2016/0332599 A1).
Regarding Claim 16, Mayer, as modified, teaches all of the elements of claim 15 as discussed above. 
Mayer further teaches the flexible shaft (3) and the end cap (13) form a connection but does not explicitly teach the wiper system wherein the flexible shaft and the end cap form a keyed connection.  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to further include a keyed connected as required by applicant since altering the connection type would not change the functionality of the device.  Further, changing the connection type is a modification that has been considered to be within the level of ordinary skill in the art.  Lastly, one of ordinary skill in the art would have expected Applicant’s invention to preform equally well with either the connection as taught my Mayer or the claimed key connection because both connections preform the same function of providing a fixed connection.
Regarding Claim 17, Mayer, as modified, teaches all of the elements of claim 15 as discussed above. 
Mayer does not explicitly teach the wiper system wherein the flexible shaft is glued or welded to the end cap, however, in regards to the "glued or welded to the end cap” it is noted that “Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself. The patentability of a product does not depend on its method of production. If the product in the product-by-process claim is the same as or obvious from a product of the prior art, the claim is unpatentable even though the prior product was made by a different process.”   In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985) (citations omitted).  For more information, see MPEP§ 2113.
Response to Arguments
Applicant's arguments filed March 9, 2022 in regards to rejected claims 1 and  – 18 under 35 U.S.C  103 have been fully considered but they are persuasive; therefore, the rejection has been withdrawn, however, after further consideration a new grounds of rejection has been made in view of Barretta.
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATINA N HENSON whose telephone number is (571)272-8024. The examiner can normally be reached Monday - Thursday; 5:30am to 3:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Monica Carter can be reached on 571-272-4475. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance 
 
/KATINA N. HENSON/Primary Examiner, Art Unit 3723